     Case 2:19-cv-01663-TLN-KJN Document 57 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES HEAD,                                     No. 2:19-cv-01663-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff Charles Head (“Plaintiff”), a prisoner proceeding pro se, has filed this civil rights

18   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 50.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-01663-TLN-KJN Document 57 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed December 28, 2020 (ECF No. 50), are

 3   ADOPTED IN FULL;

 4          2. The following claims raised in the First Amended Complaint (ECF No. 39) are

 5   DISMISSED: (1) alleged violation of the Wiretap Act by Defendants Sacramento County and

 6   Sacramento County Jail; and (2) alleged violation of the First and Fourth Amendments by

 7   Defendants Ellen Endrizzi and Kenneth Shelton.

 8          IT IS SO ORDERED.

 9   DATED: March 19, 2021

10

11
                                                      Troy L. Nunley
12
                                                      United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
